DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Species C in the reply on 01/21/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the charge transport layer” in line 5 and in line 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first-charge transport layer”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “the functional group forms at least one of the first bond or the second bond” in line 4.  It is unclear as to how “the functional group” forms “at least one” from the group of “the first bond or the second bond”.  For the purpose of office action, the recitation will be treated as if it recites “the functional group forms at least one of the first bond and the second bond”.  All claims which depend on clam 3 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 4 recites “the functional group comprises at least one of phosphonate, ammonium, an alkoxide, a coboxylate, or a thiolate” in lines 1-2.  It is unclear as to how “the functional group” comprieses “at least one” from the group of “phosphonate, ammonium, an alkoxide, a coboxylate, or a thiolate”.  For the purpose of office action, the recitation will be treated as if it recites “the functional group comprises at least one of phosphonate, ammonium, an alkoxide, a coboxylate, and a thiolate”.  All claims which depend on clam 4 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 7 recites “the linking group comprises at least one of an aliphatic group or an aromatic group” in lines 1-2.  It is unclear as to how “the linking group” comprises “at least one” from the group of “an aliphatic group or an aromatic group”.  For the purpose of office action, the recitation will be treated as if it recites “the linking group comprises at least one of an aliphatic group and an aromatic group”.  Appropriate correction is required.
	Claim 8 recites “the molecule comprises at least one of (aminomethyl)phosphonic acid, 2-aminoethylphosphonic acid, aminobutylphosphonic acid, or aminododecylphosphonic acid” in lines 1-3.  It is unclear as to how “the molecule” comprieses “at least one” from the group of “(aminomethyl)phosphonic acid, 2-aminoethylphosphonic acid, aminobutylphosphonic acid, or 
	Claim 12 recites “a plurality of second tabs” in line 2.  It is unclear whether the claimed “a plurality of second tabs” is identical to or a different feature from the claimed “a plurality of second tabs” in line 6 in claim 11.  For the purpose of office action, the recitation will be treated as if it recites “a plurality of third tabs”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 12 recites “the third tabs” in line 4, in line 5, and in line 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  All claims which depend on clam 12 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “the charge transport layer” in line 6 and in line 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first-charge transport layer”.  Appropriate correction is required.
	Claim 16 recites “a plurality of second tabs” in line 20.  It is unclear whether the claimed “a plurality of second tabs” in line 20 is identical to or a different feature from the claimed “a plurality of second tabs” in line 14.  For the purpose of office action, the recitation will be treated as if it recites “a plurality of third tabs”.  Appropriate correction is required.
	Claim 16 recites “the third tabs” in line 22, in line 23, and in line 26, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAMOTO (US 20170256364 A1).
	Regarding claim 1, YAMAMOTO teaches a device (see the photoelectric conversion element in Fig. 1) comprising:
a perovskite layer (see the photosensitive layer with a perovskite compound 13A; [0145] The photosensitive layer 13 contains, as a light absorber, a perovskite compound); 
a first charge-transport layer (see the blocking layer 14; The blocking layer 14 has a capability of charge-transporting in the photoelectric conversion element); and
an adhesion layer (see the porous layer 12, which provides adhesion to the photosensitive layer with a perovskite compound 13A and the blocking layer 14) (see Fig. 1), wherein: 
the adhesion layer is positioned between the charge transport layer and the perovskite layer (see Fig. 1), 
the adhesion layer forms a first bond with the charge transport layer (see the first bond between the porous layer 12 and the blocking layer 14) (see Fig. 1), and 
the adhesion layer forms a second bond with the perovskite layer (see the second bond between the porous layer 12 and the photosensitive layer with a perovskite compound 13A) (see Fig. 1).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	YAMAMOTO teaches the perovskite layer comprises ABX3 (see AMX3 Formula (I-1) in [0178]), A is a first cation (see the cation A), B is a second cation (see the metallic cation M), and X is an anion (see the anion X) ([0175]-[0178]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 20170256364 A1) as applied to claim 1 above, with evidence provided by LONG (Strong Interaction at the Perovskite/TiO2 Interface Facilitates Ultrafast Photoinduced Charge Separation: A Nonadiabatic Molecular Dynamics Study).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein both the first bond and the second bond are either covalent or ionic”, YAMAMOTO discloses forming the porous layer 12 made of TiO2 [0272] and a blocking layer 14 made of titanium oxide (TiO2) [0268].  Additionally, YAMAMOTO discloses the specific example of perovskite compound is CH3NH3PbI3 [0184].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CH3NH3PbI3 material for the photosensitive layer with a perovskite compound 13A in the device of YAMAMOTO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, YAMAMOTO teaches both the first bond and the second bond are either 3NH3PbI3) 13A is considered to be covalent bond between Ti-I (see evidence provided by LONG).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 20170256364 A1) as applied to claims 1, 9, respectively, above.
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein: the adhesion layer comprises a molecule comprising a functional group and a linking group, and the functional group forms at least one of the first bond or the second bond”, YAMAMOTO discloses forming the porous layer 12 made of TiO2 [0272] and a blocking layer 14 made of titanium oxide (TiO2) [0268].  Additionally, YAMAMOTO discloses the specific example of perovskite compound is CH3NH3PbI3 [0184].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CH3NH3PbI3 material for the photosensitive layer with a perovskite compound 13A in the device of YAMAMOTO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, YAMAMOTO teaches the adhesion layer comprises a molecule comprising a functional group and a linking group, and the functional group forms at least one of the first bond or the second bond (TiO2 molecules comprise a functional group -OH on the surface and a linking group Ti- and the functional group -OH on the TiO2 surface forms at least one of the first bond or the second bond).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
3 Formula (I-1) in [0178], wherein the element in Group 1 of the periodic table or the cationic organic group A forms the cation A in the perovskite-type crystal structure [0175], the metallic atom M is a metallic atom forming the metallic cation M in the perovskite-type crystal structure [0176], and The anionic atom X forms the anion X in the perovskite-type crystal structure [0177], and wherein the cation (Cs+) of cesium is particularly preferred [0051], the metallic atom M is particularly preferably a Pb atom [0169], and specific examples of the compounds shown in [0184] includes Cl3, Br3, I3, BrI2, Br2I anions [0184].  Additionally, YAMAMOTO discloses WO2014/045021A describes a photovoltaic device having perovskite including a first cation, a second cation, and at least one halide anion or chalcogenide anion [0007].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the cation (Cs+) of cesium, the metallic Pb atom, and the BrI2 anion for the AMX3 Formula in the device of YAMAMOTO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726